DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed May 18, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 US.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garcia (US 2010/0229729).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2010/0229729), and in further view of Santini (WO 2015/059213).
Regarding claim 1, Garcia 17 teaches a descaling module for a beverage maker, comprising: 

Although Garcia teaches at step 702, the control circuit 316 may initiate a brewing cycle such that cleaning agent present at the heater 306 is boiled to force cleaning agent up to the shower 308 and into the carafe 310, Garcia is silent to at least on input port and at ;east one outlet port.[0052-62]
Santini is directed towards a descaling hot-beverage produce machine wherein at least one input port (29 inlet port) configured to couple the container to a respective brew head (13 brewing unit) of the beverage maker; and at least one output port (25 outlet port) configured to flow the descaling fluid through a fluid path (5 hydraulic circuit) of the beverage maker when pressurized fluid enters the container through the at least one input port and forces the descaling fluid through the at least one output port.[pages 9-12]
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide at least one input port and at least one output port as taught in Santini to allow the fluid to flow through the machine.[page 9]
The descaling module of Garcia in view of Santini suggests the descaling fluid flows through the fluid path, the at least one input port, and the at least one output port in a closed loop as Garcia figure 17 teaches the descaling fluid flows from the reservoir to the carafe.
Regarding claim 3, Santini figure 6 teaches a fill port (67 aperture) for dispensing the descaling fluid into the container. [page 14]
Regarding claim 4, Santini figure 4 and 5 teach a pickup tube (49 duct) coupled to the at least one output port (25 outlet port) and extending into the container, wherein the pickup tube is configured to direct the descaling fluid through the at least one output port when the pressurized fluid enters the container.
Regarding claim 5, although Santini is silent to a handle on an external surface of the container. However, Santini teaches in figures 3-6 a top portion 23T which is capable of assisting in the removal of the descaling module.
It would have been obvious to one of ordinary skill in the art to provide a handle in the module of Santini as the top portion and handle perform the function of removing the descaling device from the coffee maker.
Regarding claim 6, Santini figures 3A-3D teach a rupturable or removable partition wall 33.  In this manner, descaling chemicals C contained in the descaling-chemicals reservoir will be preserved inside the 20 descaling-chemicals reservoir 23 and will be prevented from exiting such reservoir on the one side by the partition wall 33 and on the other side by the valve 27 thereby reading on a shield disposed adjacent to the at least one input port and configured to redirect fluid escaping from the at least one input port or the at least one output port toward the beverage maker.[page 11]
Regarding claim 7, Santini teaches in figures 3A-3D the descaling device 21 is connected with the water tank 3 and the latter is connected to the coffee machine 1. In this embodiment the water tank 3 is provided with a bottom connection 41, forming a water outlet passage through which water and descaling chemicals can flow into the hydraulic circuit 5 of the coffee machine 1 wherein the bottom connection reads upon at least one retaining tab configured to releasably secure the descaling module in an operating position when the descaling module is disposed within a brew cavity of the beverage maker.[page 11]
Regarding claim 8, Santini figures 4 and 5 teach a safety valve (43).[pages 11-12]
Regarding claim 9, Santini figures 4 and 5 teach the safety valve (43)  is coupled to an at least partially transparent tube (49 duct) configured to direct fluid released from the safety valve away from the descaling module.
Regarding claim 10, Santini figure 2 teaches a pump (9 water pump) configured to pump the descaling fluid from the container into the beverage maker.
Regarding claim 11, Garcia figure 17 teaches a descaling module for a beverage maker, comprising :
a beverage maker (300);
a descaling module (the beverage maker 300 may comprise a clean switch accessible from the control panel 320 that may be actuated by a user to initiate the automatic cleaning process) configured to be at least partially disposed within a brew cavity of the beverage maker, the descaling module comprising: 
a container comprising a single compartment (304 reservoir) configured to receive a descaling fluid.[0052]
Although Garcia teaches at step 702, the control circuit 316 may initiate a brewing cycle such that cleaning agent present at the heater 306 is boiled to force cleaning agent up to the shower 308 and into the carafe 310, Garcia is silent to at least on input port and at ;east one outlet port.[0052-62]
Santini is directed towards a descaling hot-beverage produce machine wherein at least one input port (29 inlet port) configured to couple the container to a respective brew head (13 brewing unit) of the beverage maker; and at least one output port (25 outlet port) configured to flow the descaling fluid through a fluid path (5 hydraulic circuit) of the beverage maker when pressurized fluid enters the container through the at least one input port and forces the descaling fluid through the at least one output port.[pages 9-14]
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide at least one input port and at least one output port as taught in Santini to allow the fluid to flow through the machine.[page 9]
The descaling module of Garcia in view of Santini suggests the descaling fluid flows through the fluid path, the at least one input port, and the at least one output port in a closed loop as Garcia figure 17 teaches the descaling fluid flows from the reservoir to the carafe.
Regarding claim 13, Santini figure 6 teaches a fill port (67 aperture) for dispensing the descaling fluid into the container. [page 14]
Regarding claim 14, Santini figure 4 and 5 teach a pickup tube (49 duct) coupled to the at least one output port (25 outlet port) and extending into the container, wherein the pickup tube is configured to direct the descaling fluid through the at least one output port when the pressurized fluid enters the container.
Regarding claim 15, although Santini is silent to a handle on an external surface of the container. However, Santini teaches in figures 3-6 a top portion 23T which is capable of assisting in the removal of the descaling module.
It would have been obvious to one of ordinary skill in the art to provide a handle in the module of Santini as the top portion and handle perform the function of removing the descaling device from the coffee maker.
Regarding claim 16, Santini figures 3A-3D teach a rupturable or removable partition wall 33.  In this manner, descaling chemicals C contained in the descaling-chemicals reservoir will be preserved inside the 20 descaling-chemicals reservoir 23 and will be prevented from exiting such reservoir on the one side by the partition wall 33 and on the other side by the valve 27 thereby reading on a shield disposed adjacent to the at least one input port and configured to redirect fluid escaping from the at least one input port or the at least one output port toward the beverage maker.[page 11]
Regarding claim 17, Santini teaches in figures 3A-3D the descaling device 21 is connected with the water tank 3 and the latter is connected to the coffee machine 1. In this embodiment the water tank 3 
Regarding claim 18, Santini figures 4 and 5 teach a safety valve (43).[pages 11-12]
Regarding claim 19, Santini figures 4 and 5 teach the safety valve (43)  is coupled to an at least partially transparent tube (49 duct) configured to direct fluid released from the safety valve away from the descaling module.
Regarding claim 20, Santini figure 2 teaches a pump (9 water pump) configured to pump the descaling fluid from the container into the beverage maker.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2010/0229729) and Santini (WO 2015/059213)  as applied to claim 1 above, and further in view of Epping (US 2018/0192818 cited in IDS).
Regarding claim 2, the combination of Garcia and Santini is silent to a detectable element configured to indicate at least one of a presence of the descaling module or an identity of the descaling module.
Epping is directed towards a cleaning system wherein the presence and exact position of the cleaning module can be detected by a mechanical, RFID, Hall, Reed or similar sensor and transmitted to a provided control unit in order to start the cleaning process.[0013]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to detect the cleaning module in order to start the cleaning process.
Regarding claim 12, Epping teaches the presence and exact position of the cleaning module can be detected by a mechanical, RFID, Hall, Reed or similar sensor and transmitted to a provided control unit in order to start the cleaning process thereby reading on a detector configured to sense the detectable element of the descaling module and a controller communicatively coupled to the detector, the controller 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711